972 F.2d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Norman Dean RHOADES, Defendant-Appellant.
No. 91-10058.
United States Court of Appeals, Ninth Circuit.
Submitted July 6, 1992.*Decided Aug. 4, 1992.

Before KILKENNY, GOODWIN and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Norman Dean Rhoades appeals his conviction, following a jury trial, for manufacture of one hundred or more marijuana plants in violation of 21 U.S.C. § 841(a)(1).   Rhoades contends that he did not "manufacture" marijuana because he grew the marijuana plants solely for personal consumption.   We affirm


3
Where a statute is unambiguous, a court need not examine the legislative history and intent in order to interpret the statute.   United States v. Bressette, 947 F.2d 1361, 1362 (9th Cir.1991).   Rhoades' contention that the manufacture statute is ambiguous is in vain.


4
Rhoades admittedly grew a large number of marijuana plants, which constitutes production and hence manufacture pursuant to the definitions found at 21 U.S.C. §§ 802(15) and (22).   Rhoades' assertion, that possession rather than manufacture is the correct chargeable offense where one grows the marijuana for one's personal consumption, is without merit.   See United States v. Roberts, 747 F.2d 404, 405 (8th Cir.), cert. denied, 488 U.S. 867 (1988).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P.34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3